DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding these claims, the language “the core tubes are situated in the middle of a classifying surface have a larger diameter and/or a greater wall thickness” (claims 11, 20) is nonsensical and thus indefinite. Further, the terms “larger” or “greater” are relative terms with no apparent means to identify their relative values within the claims.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.
The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundell (US 5,024,335) in view of Burton et al. (“Burton”)(US 3,047,345).
Lundell (fig. 1-4) teaches an apparatus configured to classify material comprising
(re: certain elements of claims 1, 14) a machine frame (near 16, 18) and having at least two spiral shafts (rollers 34, 36) rotatably mounted on the machine frame (fig. 1, 2),
 wherein at least one spiral shaft of the at least two spiral shafts comprises a core tube having at least one outer screw helix (spiral ribs 38) and at least one bearing journal (68, 70),
 wherein core tube is mounted elastically relative to the bearing journal by means of at least one elastic bearing means (fig. 1, 3 showing bearing elements near 40, 42, 44, 50 and 56;  col. 3, ln. 55+ teaching bearing elements include spring mount that allows upward and pivotal movement of spiral shafts during sorting);
(re: claims 2, 15)  wherein the spiral shaft is rotatably mounted on both sides by a respective bearing journal (fig. 1);

(re: certain elements of claims 4, 14) wherein the material is soil (Applicant is respectfully reminded that the material or article worked upon by the apparatu, e.g., soil does not limit apparatus claims.  See MPEP 2115);
 (re: claims 5, 17) wherein the bearing means comprises a material reduction in the form of a recess on at least one side surface in the area of the elastic material (fig. 3 showing plate 50, 52 with reduction area, i.e., openings, for connection means 46);
(re: claims 6, 18) wherein the bearing journal is firmly connected to the at least one bearing plate  (Id.);
 (re: claim 9) wherein the elastic bearing means comprises two bearing plates (fig. 3 showing plates near 50, 52)
(re: claims 11, 20) wherein the spiral shafts comprise different core tubes (fig. 3 showing core tubes at different heights).

Lundell as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claims 1, 14)  wherein the elastic bearing means comprises at least one bearing plate having an elastic material configured substantially as a ring and/or a hollow cylinder, and at least one bearing plate is elastically operative between the core tube and the bearing journal of the spiral shaft;
(re: claim 7) wherein the bearing plate is arranged in a bearing housing of the spiral shaft and is  joined to the core tube;
(re: claim 19) wherein: the at least one bearing plate is arranged in a bearing housing of the spiral shaft and is joined by positive locking to the bearing housing, and the bearing housing is joined to the core tube.
.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive.  In particular, Applicant argues that the elastic bearing teachings of Burton are inapplicable as Burton resides in “a completely different field of endeavor” as Burton relates to vehicles.  This is not persuasive as it has been held that a prior art reference must either be in In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Here, the problem focuses on controlling the load in a journal and shaft environment and Burton specially addresses this issue by teaching the claimed elastic mount.  Consequently, as Applicant’s arguments are unpersuasive, the claims stand rejected.

Allowable Subject Matter
Claims 12 is allowed.
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations including “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:

Claims 1 and 12, elastic bearing means, fig. 4-6 showing circular rings made of elastic material that can be mounted on a bearing journal and fig. 1 showing perpendicular spring mount; see also structural features described in claims 4-9 and 13

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
March 17, 2022